                   UNITED STATES DISTRICT COURT

                      DISTRICT OF SOUTH DAKOTA

                            SOUTHERN DIVISION


JAMES ELMER SHAW,                           4:17-CV-04116-KES

               Plaintiff,

     vs.                                 ORDER DENYING PLAINTIFF’S
                                         MOTION FOR A PRELMINARY
DENNIS KAEMINGK, SECRETARY OF           INJUNCTION AND TEMPORARY
CORRECTIONS; INDIVIDUAL AND                 RESTRAINING ORDER
OFFICIAL CAPACITY; ROBERT
DOOLEY, DIRECTOR OF PRISON
OPERATIONS; INDIVIDUAL AND
OFFICIAL CAPACITY; DARIN YOUNG,
WARDEN; INDIVIDUAL AND OFFICIAL
CAPACITY; JENNIFER DRIESKE,
DEPUTY WARDEN; INDIVIDUAL AND
OFFICIAL CAPACITY; JENNIFER
STANWICK-KLEMIK, DEPUTY
WARDEN; INDIVIDUAL AND OFFICIAL
CAPACITY; DERRICK BIEBER, UNIT
MANAGER; INDIVIDUAL AND OFFICIAL
CAPACITY; TAMMI MERTINS-JONES,
CULTURAL ACTIVITIES
COORDINATOR; INDIVIDUAL AND
OFFICIAL CAPACITY; ELIZABETH
EFFLING, UNIT COORDINATOR;
INDIVIDUAL AND OFFICIAL CAPACITY;
STEVE BAKER, MAJOR; INDIVIDUAL
AND OFFICIAL CAPACITY; LINDA
MILLER-HUNHOFF, MAIL
SUPERVISOR; INDIVIDUAL AND
OFFICIAL CAPACITY; SHARRON
REIMANN, MAILROOM; INDIVIDUAL
AND OFFICIAL CAPACITY; JORDAN
STOREVIK, MAILROOM; INDIVIDUAL
AND OFFICIAL CAPACITY; CBM
CORRECTIONAL FOOD SERVICES,
INDIVIDUAL AND OFFICIAL
CAPACITIES; JOHN TWEIRWEILLER,

                                    1
CBM DISTRICT MANAGER;
INDIVIDUAL AND OFFICIAL CAPACITY;
UNKNOWN CBM EMPLOYEES,
INDIVIDUAL AND OFFICIAL
CAPACITIES;

                   Defendants.


      Plaintiff, James Elmer Shaw, is an inmate at the South Dakota State

Penitentiary (SDSP) in Sioux Falls. Shaw filed a pro se civil rights lawsuit

under 42 U.S.C. § 1983. Docket 1. He moves for a temporary restraining order

and preliminary injunction. Docket 141. Defendants, CBM, Tweirweiller, and

unknown CBM Food Service employees filed a response to Shaw’s motion.

Docket 169. All other defendants joined CBM’s response. Docket 170. Shaw

filed a reply to defendants’ response. Docket 173.

                            FACTUAL BACKGROUND

      Shaw requests that the court issue a temporary restraining order or a

preliminary injunction. Docket 141. Shaw asserts that these should be issued

to require the defendants to allow:

      (1) an expert Endocrinologist to determine if Plaintiff’s rescently
      [sic] diagnosed diabetes is due to the denial of foods that would
      allow him to adhere to his religious diet commandments; (2) an
      unbiased dietitian to determine if the foods served by Defendants
      is in compliance with Plaintiff[’s] religious diet commandments;
      and (3) foods in compliance with Plaintiff’s religious diet until the
      final orders and appeals of this case which are necessary and
      allowed for by law are concluded.

Id. Shaw practices the religion of Dorcha Cosán. Docket 141-1 at 1-2. He

believes he can attain “Godhood, connect with the source of his spiritual path,

and perform ‘true Magick[]” if he follows the diet. Id. at 2. The “ ‘Before

                                         2
Christ’ ” diet includes eating “all natural, farm fresh, organic fresh and

vegetables (they must be consumed raw, boiled, stewed or juiced) and grass

fed, no-growth-hormone meats.” Id. 1 Shaw claims he has stopped eating for

days to prove his loyalty to his “geise.” Id. Shaw has also stopped taking his

insulin shots and believes he will die from his diabetes if he is not supplied

with his religious diet. See Docket 173 at 5-6.

I.    Motion for a Preliminary Injunction

      Shaw filed a motion for a preliminary injunction and temporary

restraining order. Docket 141. “A preliminary injunction is an extraordinary

remedy.” Roudachevski v. All–American Care Ctrs., Inc., 648 F.3d 701, 705 (8th

Cir. 2011) (citation omitted); see also Hughbanks v. Dooley, 788 F. Supp. 2d

988, 992 (D.S.D. 2011). “The burden of proving that a preliminary injunction

should be issued rests entirely with the movant.” Goff v. Harper, 60 F.3d 518,

520 (8th Cir. 1995).

      “Whether a preliminary injunction should issue involves consideration of

(1) the threat of irreparable harm to the movant; (2) the state of the balance

between this harm and the injury that granting the injunction will inflict on

other parties litigant; (3) the probability that movant will succeed on the merits;

and (4) the public interest.” Dataphase Sys., Inc. v. C L Sys., Inc., 640 F.2d 109,

113 (8th Cir. 1981) (en banc). The Eighth Circuit held that “ ‘the failure to show

irreparable harm is, by itself, a sufficient ground upon which to deny a



1This does not include the extent of the “ ‘Before Christ’ ” diet. The court
points to Docket 141-1 at 2 for the full recitation.
                                         3
preliminary injunction.’ ” Adam–Mellang v. Apartment Search, Inc., 96 F.3d 297,

299 (8th Cir. 1996) (quoting Gelco Corp. v. Coniston Partners, 811 F.2d 414,

418 (8th Cir. 1987)). “To demonstrate irreparable harm, a plaintiff must show

that the harm is ‘certain, great and of such imminence that there is a clear and

present need for equitable relief.’ ” Gard v. Dooley, 2014 WL 4243586, at *1

(D.S.D. Aug. 26, 2014) (quoting Packard Elevator v. Interstate Commerce

Comm’n, 782 F.2d 112, 115 (8th Cir. 1986)). A “ ‘plaintiff must make a showing

of actual, substantial harm resulting from the alleged infringement.’ ” Gard,

2014 4243586, at *1; (quoting Travelers Express Co. v. Transaction Tracking

Technologies, Inc., 305 F. Supp.2d 1090, 1095 (D. Minn. 2003)).

      Moreover, “in the prison context, a request for injunctive relief must

always be viewed with great caution because ‘judicial restraint is especially

called for in dealing with the complex and intractable problems of prison

administration.’ ” Goff, 60 F.3d at 520 (quoting Rogers v. Scurr, 676 F.2d 1211,

1214 (8th Cir. 1982)). And for an injunction to issue “a right must be violated”

and “the court must determine” whether “a cognizable danger of future

violation exists and that danger must be more than a mere possibility.” Goff, 60

F.3d at 520 (quoting Rogers v. Scurr, 676 F.2d 1211, 1214 (8th Cir. 1982)).

      In Gard, the plaintiff moved for a preliminary injunction because the

defendants refused: a diet tailored to his medical needs, prescription eye

glasses, and diabetic sockets. Gard, 2014 4243586, at *1. Gard’s showing of

irreparable harm was stating that if his diabetes went “ ‘unchecked,’ he could

suffer ‘organ failure as well as loss of limbs, as well as the possibility of a

                                          4
fractured leg which could cause pain and loss of mobility for the rest of [his]

life.’ ” Id. The court held that Gard failed to establish irreparable harm because

the danger he described was not certain. Id. at 2. (The court also noted that

Gard did not make personal efforts to comply with the recommended diet.)

Gard’s harm was speculative and “ ‘[p]ossible or speculative harm is not

enough [to support a preliminary injunction].’ ” Id.; (quoting Northland Ins.

Companies v. Blaylock, 115 F.Supp.2d 1108, 1116 (D. Minn. 2000)).

      Shaw’s showing of irreparable harm is similar to that of Gard’s.

Shaw alleges that his diabetes is “probably due to malnutrition.” Docket 141-1

at 4; Docket 173 at 5. Shaw has stopped taking the insulin shots to be able to

adhere to his religion and because he does not like how the insulin makes him

feel when he is not eating. Docket 141-1 at 5-6; Docket 173 at 1-2.

      He argues that he will suffer irreparable harm because he is “being

denied a clearly established constitutional right (Shaw believes he has a

constitutional right to be provided with a nutritional, adequate diet that allows

him to adhere to his religion).” Shaw

      believes he will die if his religious diet is not provided to him by
      CBM and DOC Defendants. (See Doc. 169.13), which states that
      complications from diabetes include peripheral neuropathy,
      delayed healing, high blood pressure, damage to the eyes that
      impacts visual acuity, heart disease, kidney disease and potential
      for stroke. Id. In addition, Plaintiff has been hospitalized after not
      eating for days. See Doc. 169-14. 2



2 Docket 169-14 states that the post hospitalization follow-up was for chest
pain. See Docket 169-14 at 1. Docket 169-13 addresses that Shaw is refusing
insulin and that he eats one meal per day. See Docket 169-13 at 1. Shaw
agreed to take another medication “Lantus” for his diabetes. Id.
                                        5
Docket 173 at 6. (citations in original). Shaw’s belief that he will die if his

religious diet is not provided to him is not certain, rather it is speculative. Like

in Gard, Shaw believes that his death will occur, but Shaw’s own statements

show that he has refused to take insulin shots that would aid his diabetes.

Possible or speculative harm is not enough to support a preliminary injunction

and because Shaw has failed to show irreparable harm, his motion for a

preliminary injunction is denied. See Adam–Mellang, 96 F.3d at 299.

II.     Motion for a Temporary Restraining Order

      Shaw also moves for a temporary restraining order. See Docket 141. Under

the Federal Rules of Civil Procedure, a court may issue a temporary restraining

order if the party states, “specific facts . . . [that] clearly show that immediate

and irreparable injury, loss, or damage will result to the movant before the

adverse party can be heard in opposition[.]” Fed. R. Civ. P. 65(b)(1)(A). This

court denies Shaw’s motion for a temporary restraining order for the same

reason it has denied the motion for preliminary injunction, because he failed to

show irreparable injury.

        Thus, it is ORDERED

        1. That Shaw’ s motion for preliminary injunction and temporary

           restraining order (Docket 141) is denied.

              Dated December 2, 2019.

                                       BY THE COURT:

                                       /s/ Karen E. Schreier
                                       KAREN E. SCHREIER
                                       UNITED STATES DISTRICT JUDGE

                                          6
